Citation Nr: 1116961	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  06-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a neurological disability of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to August 1964 and from November 1990 to June 1991 as well as periods of active duty training and inactive duty for training periods.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2008.  This matter was originally on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2008, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

As noted in December 2008, a claim of entitlement to service connection for gastro esophageal reflux disease (GERD) has been raised by the record and has been referred to the RO for appropriate action.

The issue of entitlement to service connection for a neurological disability of the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently demonstrated sleep disturbance is shown to be due to an identified or known cause, OSA, rather than an undiagnosed illness; OSA is not related to active service.

2.  The Veteran's IBS, which is manifested by frequent episodes of bowel disturbance with abdominal distress, is presumed to be related to his Persian Gulf service.


CONCLUSIONS OF LAW

1.  OSA was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).

2.  IBS is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's December 2008 Remand, the Appeals Management Center (AMC) requested copies of pertinent records from all identified treatment sources, and scheduled the Veteran for VA examination to determine etiology of claimed disabilities on appeal.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in September 2005, March 2006, January 2007, and September 2009 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  After making reasonable efforts to obtain records identified by the Board in December 2009, the AMC notified that Veteran that VA was unable to secure such records, explained the efforts taken to obtain such records; and advised that the Veteran was ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1) (emphasis added).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in December 2005, January 2006, February 2009, and February 2010.  38 C.F.R. § 3.159(c)(4).  The February 2009 and February 2010 examinations were conducted by the same VA examiner who addressed the etiology of the Veteran's OSA and IBS in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The February 2009 and February 2010 VA examination reports are thorough; thus these examinations are adequate. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran seeks service connection for OSA and IBS, to include as due to an undiagnosed illness following military service in the Persian Gulf region pursuant to 38 U.S.C.A. § 1117 (West 2002).   

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

According to his service personnel records, the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  He has also alleged that IBS began during such service and that OSA began within a short time thereafter.  

Service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2011.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to:  (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).

Objective indications of chronic disability include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2) (2010).  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (2010).

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a) (2010), however, if there is affirmative evidence that an undiagnosed illness:  (1) was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2010).

In order for a disability to be awarded service connection under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), the disorders may not be attributable to a known diagnosis.  Thus, the Board notes the Veteran's complaints of sleep disturbance have been attributed to diagnoses of OSA/hypopnea syndrome.  Impression after sleep study conducted in July 1997 was moderate OSA/hypopnea syndrome which was most prominent during REM sleep.  As these are known clinical diagnoses, service connection is not warranted based on having an undiagnosed illness.  

This, however, does not preclude an analysis as to whether the Veteran's OSA was incurred in or aggravated by his active duty service.  The first question that must be addressed, therefore, is whether incurrence of OSA is factually shown during service.  The Board concludes it was not.  The service treatment records are absent complaints, findings or diagnoses of OSA during service.  At the time of his clinical examination for separation from service in May 1991, the Veteran denied ever having frequent trouble sleeping.  In addition, on Reports of Medical History completed by the Veteran in February 1969 and June 1978, the Veteran also denied frequent trouble sleeping. 

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  In light of the clear denials from the Veteran in May 1991of frequent trouble sleeping, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has OSA.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

However, no medical professional has ever related this condition to the appellant's military service.  As noted above, the Veteran underwent VA examination in February 2009 and February 2010 by the same VA examiner who, after a review of the claims file and physical examination of the Veteran, diagnosed sleep apnea requiring a continuous positive airway pressure machine and opined that the Veteran's sleep apnea was not related to service and noted that she found no document in the service treatment records where the Veteran had been seen for or had a diagnosis of sleep apnea and that his separation examination in 1991 makes no mention of sleep apnea.

It is noteworthy that the Veteran filed a claim for compensation in May 1992 for other disabilities.  At that time he did not file a claim for service connection for sleep apnea.  This is inconsistent with his assertion that his sleep apnea began in 1991 because it is reasonable to conclude that if he believed that he had sleep apnea in 1992 that was related to service, he would have claimed service connection for it at that time.  

Thus, the record is absent evidence of in-service incurrence of OSA, evidence of continuity of OSA symptomatology, and medical evidence of a nexus between service and currently diagnosed OSA. 

Although the Veteran contends that his OSA is related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

With respect to the Veteran's claim for service connection for IBS, in a January 2007 statement, the Veteran reported that he had loose stools most of the time since he was in the Gulf war, that he tried to watch the foods that he ate but it did not help and that he had just had to learn to live with it.  The Veteran also testified in September 2008, that he first started having problems with IBS while in the Gulf.  Specifically, the Veteran testified that he was told to take Imodium or Pepto-Bismal by the head nurse at the Navy hospital.  

On his Report of Medical History completed in conjunction with his separation examination, the Veteran indicated that he did not know if he had ever had stomach or intestinal trouble but noted frequent indigestion.  

Post-service medical records indicate that an August 1991 Agent Orange Examination report notes no history of any intestinal problems and gastrointestinal system was negative.  Abdomen examination was normal.  

An April 1992 Consultation Note indicates that the Veteran reported that during his adult years, he had been relatively healthy without any chronic illness or medication, that he had had a couple of minor surgeries but never any major medical illnesses, and had had no chronic health problems.  A review of his systems was unremarkable for GI problems.  

The Veteran underwent VA examination in April 1992.  Abdominal examination revealed an obese abdomen that was soft and nontender.  No hepatosplenomegaly or masses or herniations were appreciated.  

A November 1992 Persian Gulf Examination report notes adult illnesses of gastritis.  Gastrointestinal system listed occasional loose bowel movement.  Abdomen examination was normal.  An undated Persian Gulf Registry Questionnaire noted that he was on active duty in the Persian Gulf from December 2, 1990, to May 9, 1991, and denied being troubled by excessive gas or bloating, or having bowel movements that were loose and watery, mixed with mucous or slimy matter, and thin and narrow like a pencil or ribbon.  The Veteran reported having soft black (as tar) bowel movements when not taking iron or vitamins and did not know if he had blood in his bowel movement.  

In June 1993, the Veteran presented with report that some of his complaints were not recorded on his Persian Gulf Examination and that he wanted it in his record for C&P purposes including that his stomach felt hard at times, that food in stomach felt like a brick, and that his bowel movements were occasionally soft and smelled like hay.  The Veteran also reported a good appetite and a 30-40 pound weight gain since his return from desert storm.  The Veteran reported stomach pains and heart burn.  

Stool tests performed in July 1993 indicates that stool color was tan and consistency was semi-formed.  Results were negative for salmonella, shigella, and campylobacter, there was 100 percent normal fecal flora isolated, trichrome stain was negative, and no OVA or parasites were seen.  

An April 1994 letter noted that the Veteran had undergone both an Agent Orange and a Persian Gulf evaluation and continued to have unexplained symptoms.  The letter noted that physical examination of the Veteran showed an obese male, that the general examination was normal, and that the examiner had been unable to find an organic condition to explain the Veteran's symptoms.  It is important to note that although the Veteran was referred to specialists with respect to muscle aches/numbness, chronic fatigue, joint pain, skin rash, chronic cough/shortness of breath, he was not sent for referral for gastrointestinal problems.  

In June 1994, the Veteran underwent extensive evaluation as a patient in the Washington, D.C., Persian Gulf Referral Program.  Admission note in June 1994 indicates that the Veteran had problems including loose stool and reported that symptoms started after he returned from the Persian Gulf; as such diarrhea was noted in the gastrointestinal section under bowel.  Vital signs flow sheet for June 15, 1994 to July 23, 1994 noted only formed stools once but no diarrhea, and there was no abdominal discomfort noted.  On physical examination, the abdomen showed normal bowel sounds, was nontender, and nondistended, and no hepatosplenomegaly; the Veteran was obese.  

In March 1995, the Veteran reported two to three soft stools per day and cramps.  

In February 1996, the Veteran underwent evaluation at rheumatology clinic.  Examination of the abdomen indicated obese, normal bowel sounds, soft, nontender but a suboptimal examination was conducted secondary to obesity.    

In March 1997, the Veteran underwent a procedure to excise a lesion from his left thumb.  Physician examination prior to procedure noted nontender, nondistended abdomen and positive bowel sounds.  No positive findings were noted related to the gastrointestinal system and the Pre-anesthetic summary noted reflux but no intestinal problems.

The Veteran underwent VA examination in April 2000 at which time he reported intermittent episodes of gastroesophageal reflux disease.   In June 2000, the Veteran underwent a colonoscopy due to intermittent red bleeding; findings were normal.  

Primary Care Attending Notes from September 2000 to May 2010 indicate no complaints of diarrhea.  In May 2002, the Veteran reported no bowel changes and physical examination of the abdomen showed bowel sounds present, nontender and nondistended.  In October 2003, July 2004, January 2005, February 2006, September 2006, March 2007, October 2007, February 2008, May 2008, November 2008, May 2009, and December 2009, the Veteran's primary care attending indicated that a review of the Veteran's systems noted no nausea, vomiting, diarrhea, constipation, or melena.  Physical examination demonstrated abdomen was soft or nondistended, nontender, and positive for bowel sounds.  

The Veteran underwent endoscopy and colonoscopy in June 2000.  Endoscopic and was normal, biopsies were not taken, cytology was not taken, and cultures were not taken.  Colonoscopy to cecum demonstrated normal mucosa with no polyps, masses, diverticula, or internal hemorrhoids.

The Veteran underwent VA examination in December 2005 at which time he reported bad diarrhea while in the Gulf War and improvement since coming back.  The Veteran complained of soft stools on a daily basis, watery stools approximately two to three times a week, and cramping approximately every two weeks.  The Veteran reported approximately two to three bowel movements a day.  The Veteran reported that he had not been diagnosed with IBS.  The examiner did not diagnose IBS but stated that the Veteran "may" also have occasional irritable bowel syndrome but no further work-up was recommended to further evaluate his gastrointestinal complaints.

In February 2006, the Veteran presented for annual examination at which time he complained that his rectum hurt and of occasional bright red blood per rectum.  The Veteran reported that his stools were always soft.  

In a September 2008 letter, the Veteran's wife, a nurse for a pediatrician, noted that the Veteran had loose stools that began before he left the Gulf and had continued since that time and were so bad that his underwear often stained.  The Veteran's wife also noted that several different doctors including VA doctors had suggested over the counter medications such as Imodium to treat his loose stools but that the treatment plans had never worked.  The Veteran's wife noted that the Veteran had very few normal bowel movements and that about two or three times a year, he suffered from constipation.

The Veteran underwent VA examination in February 2010 at which time he reported loose stools associated with abdominal cramping which were relieved with defecation.  The Veteran reported loose stools approximately two to five times a day all requiring getting to the restroom quickly and that sometimes he soiled his underwear and has to change it up to two to three times a day.  Physical examination demonstrated abdomen normal to inspection and percussion.  Bowel sounds were present in all four quadrants, and there were no lumps, masses, or hepatosplenomegaly.  Impression was irritable bowel syndrome with predominant symptoms of diarrhea.  

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran suffers from IBS is in a state of equipoise. Accordingly, reasonable doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The remaining question is whether the Veteran's IBS meets the criteria for a 10 percent disability rating.  

Because the specific condition of IBS does not appear in the rating schedule, IBS is evaluated by analogy under Diagnostic Code 7325 which in turn instructs to rate as for irritable colon syndrome pursuant to Diagnostic Code 7219.  Diagnostic Code 7319 provides that mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  38 C.F.R. § 4.114.

As noted above, at the February 2010 VA examination, the Veteran reported loose stools associated with abdominal cramping approximately two to five times a day.  The Board considers these symptoms to be frequent episodes of bowel disturbance with abdominal distress.   

Resolving reasonable doubt in favor of the Veteran, the Veteran has IBS which is manifested to a degree of 10 percent.  As set forth above, there is a rebuttable presumption that IBS suffered by Persian Gulf Veterans was incurred as a result of their service in the Southwest Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (2) (i) (B) (2).  As such, the Board finds that the criteria for entitlement to service connection for IBS, with manifestations of frequent episodes of bowel disturbance with abdominal distress, are met.



ORDER

Entitlement to service connection for OSA is denied.

Entitlement to service connection for IBS is granted.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

As noted above, in December 2008, the Board remanded the case for additional development.  With respect to the issue of entitlement to service connection for neurological disability of the bilateral extremities, the Board noted that Veteran was accorded VA examinations in December 2005 and January 2006 and that he December 2005 examiner rendered diagnoses of numbness and tingling in the hands but that he did not offer his opinion of whether or not the diagnosis was related to the Veteran's active service, and specifically to his Gulf War service.  In addition, the Board noted that the January 2006 examiner determined an impression of chronic numbness of upper extremities with onset during the Gulf War, noted prior bilateral carpal tunnel syndrome could account for some residual hand numbness, and indicated the possibility of an underlying generalized sensory neuropathy could not be excluded but did not conduct any testing.

The Board specifically directed that the Veteran be scheduled for a VA examination to determine the nature and etiology of neurological disorders.  The Board directed that the examiner should identify any diagnoses related to the appellant's neurological problems comment as to whether it is at least as likely as not related to any symptomatology documented in service or is otherwise related to service.  

However, this was not done with respect to the Veteran's bilateral upper extremities.  Further development is, therefore, needed in light of this Stegall violation.
  
Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for an appropriate VA examination to determine the nature and etiology of any upper extremity neurological disorders.  The examiner should be notified that the appellant served on active duty from August 1960 to August 1964 and from December 1990 to May 1991 in Southwest Asia Theater of operations during the Persian Gulf War.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify any diagnoses related to the Veteran's complaints of upper extremity neurological problems.  For any diagnosis rendered, the examiner should comment as to whether it is at least as likely as not had its onset in or is in any way related to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


